MEMORANDUM **
Richard Bravo-Admae appeals his guilty-plea conviction and 57-month sentence imposed for illegally reentering the *764United States following deportation, in violation of 8 U.S.C. § 1326. Bravo-Adame filed a pro se notice of appeal that was untimely, and a subsequent motion in the district court for an extension of time in which to file the notice of appeal. See Fed. R.App. P. 4(b)(4). The district court denied the request, finding that Bravo-Adame had not shown excusable neglect for failing to file a timely notice of appeal. Reviewing for abuse of discretion, see United States v. Prairie Pharmacy, Inc., 921 F.2d 211, 212 (9th Cir.1990), we affirm the district court’s denial because Bravo-Adame has not demonstrated that he “did all he could do under the circumstances” to file a timely notice of appeal. See United States v. Houser, 804 F.2d 565, 569 (9th Cir.1986); see also Prairie Pharmacy, 921 F.2d at 212 (“[W]e may reverse only if there is no reasonable basis in the record to support the district court’s decision.”). We therefore lack jurisdiction over this appeal. See United States v. Eccles, 850 F.2d 1357, 1363 (9th Cir.1988) (stating that the filing deadline of Federal Rule of Appellate Procedure 4(b) is mandatory and jurisdictional).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.